

114 HR 3675 IH: Drug-Impaired Driving Education Act of 2021
U.S. House of Representatives
2021-06-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3675IN THE HOUSE OF REPRESENTATIVESJune 1, 2021Miss Rice of New York (for herself and Mr. Balderson) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo direct the Secretary of Transportation to establish a grant program to educate the public on the dangers of drug-impaired driving, and for other purposes.1.Short titleThis Act may be cited as the Drug-Impaired Driving Education Act of 2021.2.Drug-impaired driving education grant program(a)EstablishmentNot later than 1 year after the date of enactment of this Act, the Secretary of Transportation shall establish a program to provide grants on a competitive basis to States to educate the public on the dangers of drug-impaired driving.(b)Application for grantTo be eligible for a grant provided under this Act, a State shall submit to the Secretary an application in such form, at such time, and containing such information as the Secretary may require.(c)Use of grant through covered entityA State that receives a grant under the program established under subsection (a) may use such grant to provide funds to a covered entity that will educate the public on the dangers of drug-impaired driving.(d)Best available evidenceA State that receives a grant provided under this Act, or an entity using funds provided by a State that received such grant, to educate the public on the dangers of drug-impaired driving shall—(1)use evidence and strategies recommended by the Congressional Research Service publication titled “Marijuana Use and Highway Safety”, published in May, 2019; (2)use evidence and strategies recommended by the National Highway Traffic Safety Administration publication titled Countermeasures That Work: A Highway Safety Countermeasure Guide For State Highway Safety Offices, Ninth Edition, 2017, published in April, 2018; or(3)use other evidence-based, peer-reviewed strategies as determined by the Secretary.(e)EvaluationNot later than 2 years after the date on which a State receives a grant under the program established under subsection (a), the State shall submit to the Secretary an evaluation of the progress made toward reducing drug-impaired driving within the State.(f)Authorization of appropriationsThere is authorized to be appropriated to carry out this Act $10,000,000 for each of the first 2 fiscal years beginning after the date of enactment of this Act.(g)DefinitionsIn this Act:(1)Covered entityThe term covered entity includes the following:(A)A State government agency.(B)A local government agency or political subdivision of a State.(C)An Indian Tribal Government.(D)A nonprofit organization.(E)A State or local prosecution office.(F)A State or local law enforcement agency.(2)Drug-impaired drivingThe term drug-impaired driving means driving under the influence of marijuana, opioids, cocaine, amphetamines, fentanyl, or phencyclidine.(3)MarijuanaThe term marijuana has the meaning given such term in section 4008 of the FAST Act (Public Law 114–94).(4)Nonprofit organizationThe term nonprofit organization means an organization that is described in section 501(c)(3) of the Internal Revenue Code of 1986 (26 U.S.C. 501(c)(3)) and is exempt from taxation under section 501(a) of such Code.(5)SecretaryThe term Secretary means the Secretary of Transportation.(6)StateThe term State means a State of the United States, the District of Columbia, each territory of the United States, and each federally recognized Indian Tribe.